                                                                          c.tKfES DIST^/?^
                                                                           —Tiled—'
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


                                                                             LOgWFNGUTji
MARY ELLEN LUTZ,LEA SHURMATZ,                                                  DISTRlS
KRISTIN SCHWARTZ,LINDA SPRING,
and AEEXIA CHRISTODOUEIDES,
individually and as representatives of
similarly situated persons, and on behalf of
the Plans,
                                                        DECISION AND ORDER
                     Plaintiffs,
                                                        1:I8-CV-011I2EAW
              V.



KAEEIDA HEATEH, et ah.

                     Defendants.




       Plaintiffs bring this aetion individually and on behalf of the Kaleida Health

Savings/Investment    403(b)       Plan   ("403(b)   Plan")   and   the   Kaleida   Health

Savings/Investment 401(k) Plan ("401(k) Plan") (collectively "Plans"), and all other

similarly situated participants and beneficiaries of the Plans against Kaleida Health, the

Board of Directors of Kaleida, the Kaleida Health Retirement Plan Committee

("Retirement Committee"), the Kaleida Health Investment Committee ("Investment

Committee"), Susan Vallance ("Vallance"), the Director of Employee Benefits, Pension

Plans & Payroll at Kaleida Health, and the individuals and entities Defendants delegated

fiduciary functions or responsibilities to. Plaintiffs contend Defendants violated the

Employment Retirement Income Security Act ("ERISA"), 29 U.S.C. § 1001 et seq., by




                                             - I -
breaching their fiduciary duty by failing to properly minimize the reasonable fees and

expenses incurred by the Plans. {Id.).

      Presently before the Court are a motion to dismiss filed by Defendants on November

29, 2018(Dkt. 10), and a motion to dismiss and a motion to strike filed by Defendants on

March 11, 2019 (Dkt. 16). Familiarity with the relevant facts is assumed for purposes of

this Decision and Order. For the following reasons, the Court denies the November 29,

2018, motion (Dkt. 10) as moot, denies the March 11, 2019, motion to dismiss(Dkt. 16),

and denies the motion to strike without prejudice(Dkt. 16).

      "In considering a motion to dismiss for failure to state a claim pursuant to Rule

12(b)(6), a district court may consider the facts alleged in the complaint, documents

attached to the complaint as exhibits, and documents incorporated by reference in the

complaint." DiFolco v. MSNBC Cable LLC,622 F.3d 104, 111 (2d Cir. 2010). A court

should consider the motion by "accepting all factual allegations as true and drawing all

reasonable inferences in favor ofthe plaintiff." Trs. of Upstate N.Y. Eng'rs Pension Fund

V. Ivy Asset Mgmt., 843 F.3d 561, 566(2d Cir. 2016), cert, denied, 137 S. Ct. 2279(2017).

To withstand dismissal, a claimant must set forth "enough facts to state a claim to relief

that is plausible on its face." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). "A

claim has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Turkmen v. Ashcroft, 589 F.3d 542,546(2d Cir. 2009){qpLOtrngAshcroftv. Iqbal, 556 U.S.

662,678 (2009)).



                                            -2-
       Motion to Dismiss Initial Complaint


       Defendants' first motion to dismiss (Dkt. 10) is denied as moot. After Defendants

filed this motion, Plaintiffs filed the Amended Complaint (Dkt. 14), which alleges

significantly more facts than the initial complaint (Dkt. 1). "Where Plaintiffs have

substantially bolstered their factual allegations through amendments to the complaint, it

makes little sense for the Court to assess those claims based on briefing that does not

consider the additions." Given v. Rosette, No. 15-CV-lOl-JGM,2015 WL 5177820, at *1

(D. Vt. Sept. 4, 2015); see Kolari v. New York-Presbyterian Hosp., 455 F.3d 118, 120 n.2

(2d Cir. 2006)(filing of amended complaint subsequent to defendants' motion to dismiss

mooted motion to dismiss). Accordingly, the Court denies Defendants' first motion to

dismiss(Dkt. 10) as moot.

       Documents Submitted by Defendants


       In the second motion to dismiss. Defendants rely on a declaration submitted with

their initial motion to dismiss that contains more than 350 pages ofexhibits. (Dkt. 10; Dkt.

16-1 at 8). Defendants argue that the Court should consider these documents in rendering

its decision on the instant motion because the Amended Complaint either incorporates the

documents by reference or heavily relies upon their terms and effect. (Dkt. 16-1 at 8 n.l;

Dkt. 23 at 3-4). The Court finds that the Plans' restatements are incorporated by reference,

and that it need not determine whether the remainder ofthese documents are integral to the

Amended Complaint because even if the Court did consider these documents. Plaintiffs'

claims would survive the instant motion.




                                             3-
       Vallance and the Retirement Committee as Fiduciaries


       Plaintiffs seek relief under 29 U.S.C. § 1132(a)(2), which provides that civil actions

may be brought "by a participant... for appropriate relief under section 1109." Section

1109, in turn, provides that "[a]ny person who is a fiduciary with respect to a plan who

breaches any ofthe responsibilities, obligations, or duties imposed upon fiduciaries by this

subchapter shall be personally liable to make good to such plan any losses to the plan." 29

U.S.C. § 1109. Under these provisions, "plan participants may unquestionably bring

actions against plan fiduciaries for breaches of fiduciary duty." Coan v. Kaufman, 457

F.3d 250, 257(2d Cir. 2006).

      "To state a claim for breach of fiduciary duty under ERISA, a plaintiff must allege

facts which, if true, would show that the defendant acted as a fiduciary, breached its

fiduciary duty, and thereby caused a loss to the plan at issue." Pension Benefit Guar. Corp.

ex rel. St. Vincent Catholic Med. Ctrs. Ret. Plan v. Morgan Stanley Inv. Mgmt. Inc., 712

F.3d 705, 730 (2d Cir. 2013) CPBGC)(citing 29 U.S.C. § 1109(a), and Pegram v.

Herdrich, 530 U.S. 211, 225-26 (2000)).

      "In every case charging breach of ERISA fiduciary duty, the threshold question is

whether that person was acting as a fiduciary (that is, was performing a fiduciary function)

when taking the action subject to complaint." Coulter v. Morgan Stanley & Co. Inc., 753

F.3d 361, 366 (2d Cir. 2014)(alterations omitted) (quoting Pegram, 530 U.S. at 226).

"Fiduciaries under ERISA are those so named in the plan, or those who exercise fiduciary

functions." In re Citigroup Erisa Litig, 104 F. Supp. 3d 599,613(S.D.N.Y. 2015), aff'd,

Muehlgay v. Citigroup, Inc., 649 F. App'x 110(2d Cir. 2016). ERISA provides:
      [A] person is a fiduciary with respect to a plan to the extent (i) he exercises
      any discretionary authority or discretionary control respecting management
      of such plan or exercises any authority or control respecting management or
      disposition of its assets, (ii) he renders investment advice for a fee or other
      compensation, direct or indirect, with respect to any moneys or other
      property ofsuch plan, or has any authority or responsibility to do so, or (iii)
      he has any discretionary authority or discretionary responsibility in the
      administration ofsuch plan.

29 U.S.C. § 1002(21)(A). "The question of whether one is a functional fiduciary is fact-

intensive and the court must accept well-pled allegations as true when ruling on a motion

to dismiss." In re Xerox Corp. ERISA Litig., 483 F. Supp. 2d 206, 213(D. Corm. 2007).

       Defendants contend that neither Vallance nor the Retirement Committee are

fiduciaries with respect to the alleged conduct at issue. (Dkt. 16-1 at 19-24). The Court

denies Defendants' motion on this point and finds that the allegations against Vallance and

the Retirement Committee are sufficient.


       In the Amended Complaint, Plaintiffs allege that Vallance as Director ofEmployee

Benefits, Pension Plans & Payroll has numerous responsibilities with respect to the Plans,

including to "[r]esearch, design, develop, negotiate, communicate and implement new or

enhanced benefit programs, including retirement and pension plans," and to "[mjanage

[the] corporate benefits department, including retirement program areas." (Dkt. 14 at ^ 70

(emphasis added)). Someone who had the responsibility of negotiating the Plans could

very well have played a role in deciding which share class to invest in. Plaintiffs also allege

that Vallance signed the Plans' Form 5500s from 2014 to 2017 on the line labeled

"signature of plan administrator." {Id. at ^ 66). The Court does not find that these are, as

Defendants argue, "bald allegations," but rather statements about Vallance's job


                                             -5-
description that sufficiently allege Vallance exercises "discretionary authority or

discretionary control respecting management" and/or administration of the Plans, 29

U.S.C. § 1002(21)(A).

       Defendants argue that the Plans do not explicitly identify Vallance as an

administrator or a fiduciary for the Plans. (Dkt. 10-2 at      3, 6 (citing the Restatements

and Summaries); Dkt. 16-1 at 21). "ERISA, however, defines 'fiduciary' not in terms of

formal trusteeship, but in functional terms of control and authority over the plan, thus

expanding the universe ofpersons subject to fiduciary duties[.]" Mertens v. HewittAssocs.,

508 U.S. 248, 262 (1993) (citation omitted). Especially in light of the more lenient

pleading standard established by the Second Circuit for ERISA cases,see PBGC,712 F.3d

at 718 ("[A] claim for a breach of fiduciary duty under ERISA may survive a motion to

dismiss—even absent any well-pleaded factual allegations relating directly to the methods

employed by the ERISA fiduciary—if the complaint allege[s] facts that, if proved, would

show that an adequate investigation would have revealed to a reasonable fiduciary that the

investment at issue was improvident."), the Amended Complaint sufficiently alleges that

Vallance has functional control and/or authority over the Plans so as to fall within the scope

of an ERISA fiduciary.

       The Court is also not persuaded by the cases cited by Defendants. Plaintiffs do not

rely on a theory of respondeat superior in asserting that Vallance is a fiduciary. See In re

M&TBank Corp. ERISA Litig.,^o. 16-CV-375 FPG,2018 WL 4334807, at *3(W.D.N.Y.

Sept. 11, 2018). Nor is it clear from the Amended Complaint that Vallance had no control

over investment options. See Crowley ex rel. Corning, Inc., Inv. Plan v. Corning, Inc., 234

                                            -6-
F. Supp. 2d 222, 228 (W.D.N.Y. 2002). Accordingly, the Court finds resolution of the

issue of Vallance's fiduciary status is inappropriate at this stage ofthe litigation.

       Plaintiffs' allegations regarding the Retirement Committee's status as a fiduciary

are also sufficient at this stage of the proceedings. Plaintiffs allege that the Retirement

Committee is the Plan Administrator of the Plans, and that it "is responsible for the

management and administration of the Plans." (Dkt. 14 at             52-53). The Amended

Complaint further alleges that the Retirement Committee "has discretionary authority ...

to fix omissions, to resolve ambiguities regarding the Plans and to construe terms of the

Plans," as well as "to approve or disapprove funding vehicles under the plans." (Dkt. 14

at    57-58). Such allegations adequately allege the fiduciary status of the Retirement

Committee.


       Defendants argue the Retirement Committee should not be considered a fiduciary

because the Charter of the Kaleida Health Retirement Plan Committee (the "Charter")

"carved out responsibility" for the Plans' funding and oversight of the Plans' investments

from being delegated to the Retirement Committee. (Dkt. 16-1 at 22). Defendants'

arguments do not persuade the Court; if anything, they create an issue of material fact that

would be inappropriate to resolve in a ruling on a motion to dismiss.

       Section 1.03 of the Charter states; "The purpose of the [Retirement] Committee is

to serve as the plan administrator of the Plans and, as a named fiduciary, to exercise

authority and control over the management of the Plans, excluding responsibilities for

funding and investment of Plan assets that have been delegated to the [Investment

Committee.]" (Dkt. 10-8 at 4). However, the Plans and Plan Summaries name the

                                             -7-
Retirement Committee as the Plan Administrator "responsible for the management and

administration of the Plan[s] except for those functions that it delegates, in writing to

others." (Dkt. 10-3 at 10; Dkt. 10-4 at 9; Dkt. 10-7 at 10). Such a provision indicates that

the Retirement Committee was fully responsible for the management and administration

of the Plans, at least until the Retirement Committee delegated responsibility.

Additionally, at oral argument Plaintiffs brought to the Court's attention, and Defendants

did not dispute, that it is not clear at this point whether the Charter was provided to the

Plans' participants to notify them of the Investment Committee's fiduciary status, even

though disclosure of the identities of fiduciaries to plan participants is one of ERISA's

requirements. See, e.g., 29 U.S.C. § 1023(c)(2).

       Moreover, while the Charter does delegate the Retirement Committee's "duties and

responsibilities regarding the funding of the Plans and oversight of Plan investments" to

the Investment Committee, it does not delegate all of the Retirement Committee's

administrative and managerial functions. {Id.). It is not clear at this point in the litigation

that a failure to properly minimize administrative fees falls exclusively within the scope of

funding and oversight responsibilities of the Plans that the Charter delegated to the

Investment Committee, or that such a claim is not within the scope of the Retirement

Committee's other administrative and managerial responsibilities.

       Even if Plaintiffs' claim was exclusively related to funding and oversight

responsibilities. Department ofLabor regulations provide that"[a]t reasonable intervals the

performance of trustees and other fiduciaries should be reviewed by the appointing

fiduciary in such manner as may be reasonably expected to ensure that their performance

                                             -8-
has been in compliance with the terms ofthe plan and statutory standards, and satisfies the

needs ofthe plan," 29 C.F.R. § 2509.75-8, and "[a]n appointing fiduciary's duty to monitor

his appointees is well-established," In re Polaroid ERISA Litig., 362 F. Supp. 2d 461, All

(S.D.N.Y. 2005)(collecting cases). In othef words, even though the Charter does delegate

the responsibilities of funding the Plans and oversight of Plan investments from the

Retirement Committee to the Investment Committee, it does not relieve the Retirement

Committee of its fiduciary duty to monitor the Investment Committee.

       Therefore, the Court will not dismiss Vallance or the Retirement Committee at this

stage of the litigation.

       Selection and Retention of T. Rowe Price Mutual Funds


       Defendants argue the Amended Complaint fails to state a breach of fiduciary duty

claim because the retail funds at issue are part of a wide range of options, and the fees

associated with those retail funds fall within ranges permitted by the courts. (Dkt. 16-1 at

25). The Court finds the allegations are sufficient for the reasons that follow.

       "[A] claim for a breach of fiduciary duty under ERISA may survive a motion to

dismiss—even absent any well-pleaded factual allegations relating directly to the methods

employed by the ERISA fiduciary—if the complaint allege[s] facts that, if proved, would

show that an adequate investigation would have revealed to a reasonable fiduciary that the

investment at issue was improvident." PBGC, 712 F.3d at 718 (alteration in original)

(quotation omitted). Courts in this Circuit have found allegations that the "defendants

breached their fiduciary duties by selecting specific retail funds over lower-cost, but

otherwise identical, institutional funds ... are sufficient to survive the motions to dismiss."

                                            -9-
Cunningham v. Cornell Univ., No. 16-CV-6525 (PKC), 2017 WL 4358769, at *8

(S.D.N.Y. Sept. 29,2017)(citation omitted)(collecting cases); see M&TBank Corp., 2018

WL 4334807,at *2,*7(holding allegations that"the Plan failed to use its bargaining power

as a large institutional investor to obtain the lowest-cost class of shares available" were

sufficient to state a breach of fiduciary duty claim under ERISA); see also Moreno v.

Deutsche Bank Americas Holding Corp., No. 15 CIV. 9936(LGS),2016 WL 5957307, at

*6 (S.D.N.Y. Oct. 13, 2016)("These specific allegations regarding excessive fees from

which Defendants stood to gain is sufficient to support the inference that the process used

by the defendants who were Plan fiduciaries to select and maintain the Plan's investment

options was "tainted by failure of effort, competence, or loyalty.").

      In re M&T Bank Corporation ERISA Litigation, 2018 WL 4334807, is instructive.

There, the plaintiffs alleged that the defendants "had the opportunity to switch from more

expensive fee share classes ... to lower fee share classes" for several investment options,

including T. Rowe Price funds. Id. at *7. The court found the plaintiffs did "not have

actual knowledge of Defendants' decision-making processes in selecting investment

options for the plan, nor need they possess such knowledge." Id. Instead, it was "sufficient

for Plaintiffs to allege 'facts that, if proved, would show that an adequate investigation

would have revealed to a reasonable fiduciary that the investment at issue was

improvident.'" Id. (quoting PBGC,712 F.3d at 718).

       Similarly, Plaintiffs' allegations are sufficient to state a breach of fiduciary duty

claim. Plaintiffs allege that the same shares are available to Defendants without any 12b-l

fees, and that Defendants breached their fiduciary duty by instead choosing share class

                                           - 10-
options that cause the Plans to pay any amount offees. (Dkt. 14 at ^ 123). The Court finds

that, in light ofthe case law discussed above, it"may reasonably infer from what is alleged

that [Defendants'] process was flawed." PBGC,712 F.3d at 718 (quotation omitted).

       Defendants cite several Seventh Circuit cases to support their argument that the

investments were prudent because they offered a wide range of options with fee levels

found reasonable by other courts. (Dkt. 16-1 at 25). However,these cases differ factually

from the conduct alleged by Plaintiffs because they concern plaintiffs who found some

other fund on the market that had a lower fee, not a different category ofshare class within

the same fund. The Seventh Circuit cases emphasize that"nothing in ERISA requires every

fiduciary to scour the market to find and offer the cheapest possible fiind," Hecker v. Deere

& Co., 556 F.3d 575,586(7th Cir. 2009), and that"some share classes are more expensive

than others, but the cheapest option may not inevitably be the best option," because more

services may be available with the more expensive funds. Leimkuehler v. Am. United Life

Ins. Co., 713 F.3d 905, 912(7th Cir. 2013). In contrast, here. Plaintiffs do not allege that

some other fund had a lower fee; they allege that the samefunds offer an investor share

class without the 12b-l fees ifthere are enough people instead ofthe retail share class with

the 12b-l fees, and that the funds are exactly the same in all other respects. The allegations

in the Amended Complaint do not support that Defendants would have to "scour the

market"to find and offer these identical funds. Additionally, ifthe investor and retail share

classes are identical in all respects except for the fee as Plaintiffs allege, then the Seventh

Circuit's concern about the cheapest option not necessarily being the best bears no weight.



                                            - 11 -
       Because Plaintiffs have alleged that "the only consequence was higher costs for the

Plans' participants," their claims are sufficient to survive a motion to dismiss. "While it

may turn out that [DJefendants had legitimate and prudent reasons for making the

challenged investments available to participants," or that the retail and investment share

classes were not truly identical,"accepting the Complaint's allegations as true and drawing

all reasonable inferences in favor ofthe [P]laintiffs, [P]laintiffs' allegations are sufficient,

at this stage, to survive a motion to dismiss." Cunningham, 2017 WL 4358769, at ""S.

       Generic Allegations


       Defendants argue that the Amended Complaint contains only generic allegations

and is devoid of any factual details (Dkt. 16-1 at 26-27), and that Plaintiffs' request

discovery without explaining how or why the information is critical to supporting the

Amended Complaint or why they do not already have the information (Dkt. 23 at 7). The

Court is unpersuaded by these arguments.

       The Second Circuit has found that "ERISA plaintiffs generally lack the inside

information necessary to make out their claims in detail unless and until discovery

commences," and accordingly an omission in the complaint ofthe fiduciary's "knowledge,

methods, or investigations at the relevant times.... is not fatal to a claim alleging a breach

of fiduciary duty." PBGC, 712 F.3d at 718. Instead,"a claim for a breach of fiduciary

duty under BRISA may survive a motion to dismiss ... if the complaint alleges facts that,

if proved, would show that an adequate investigation would have revealed to a reasonable

fiduciary that the investment at issue was improvident." Id. (original alteration and

quotation omitted); see Moreno, 2016 WL 5957307, at *6 (holding an ERISA claim for

                                            - 12-
breach of fiduciary duty survives if based on "circumstantial factual allegations" the

"process was flawed"); Cunningham, 2017 WL 4358769, at *12 (same). As discussed

above, the Court finds Plaintiffs' allegations sufficiently state a breach of fiduciary duty

claim. Accordingly, the Court will not grant Defendants' motion on this basis.

       Breach of Duty to Monitor and for Co-Fiduciary Liability Claim

       Defendants argue that the claim for breach ofthe fiduciary duty to monitor and for

co-fiduciary liability must fail because the Amended Complaint fails to state any claim for

breach of fiduciary duty by any Defendants. (Dkt. 16-1 at 28). As previously discussed,

"[a]n appointing fiduciary's duty to monitor his appointees is well-established," Polaroid,

362 F. Supp. 2d at 477, and because the Court finds Plaintiffs' allegations sufficiently state

a claim for breach of fiduciary duty. Defendants' motion is denied as to these claims.

       Statute of Limitations


       Defendants also assert that the statute of limitations has run on Plaintiffs' claims.


(Dkt. 16-1 at 29-32). Defendants contend that the statute of limitations in this case was

contractually shortened to two years and that Plaintiffs failed to file the instant lawsuit

within the limitations period.      The Court does not determine whether the Plans

contractually shortened the statute oflimitations because it finds that even ifthe contractual

limitations period applies. Defendants have not met their burden ofshowing that the instant

cause of action is time barred.


       "The lapse of a limitations period is an affirmative defense that a defendant must

plead and prove." Staehr v. Hartford Fin. Servs. Grp., Inc., 547 F.3d 406, 425 (2d Cir.



                                            - 13 -
2008). "[A] defendant may raise an affirmative defense in a pre-answer Rule 12(b)(6)

motion if the defense appears on the face ofthe complaint." Id.

       The Second Circuit has held that for the statute of limitations to begin to run under

ERISA § 1113, "it is not enough that [plaintiffs] had notice that something was awry;

[plaintiffs] must have had specific knowledge ofthe actual breach ofduty upon which [they

sued]." Caputo v. Pfizer, Inc., 267 F.3d 181, 193 (2d Cir. 2001)(alterations in original)

(quotation omitted); see Leber v. Citigroup 401(k) Plan Inv. Comm., No. 07-Cv-9329

(SHS), 2014 WL 4851816, at *3 (S.D.N.Y. Sept. 30, 2014)("Even where a plaintiff has

reason to believe that defendants have violated ERISA, he might not know all the facts

material to his claim.... Clearly what matters are the facts plaintiffs possess, not the facts

they suspect or could discover.").

       Defendants have not shown that Plaintiffs had knowledge two years before they

filed their lawsuit, i.e., before October 11, 2016, of the investor class shares upon which

their claims rely. While Defendants argue that fee disclosures from as early as 2012 put

Plaintiffs on notice about the fees and expenses for the T. Rowe Price Funds and that they

were higher than the other funds offered by the Plans (Dkt. 16-1 at 30-31), that is not

sufficient. The Plans and fee disclosures do not disclose the existence of investor class


shares with no 12b-l fees, and "Plaintiffs could not have known that the fees were

excessive, and thus a basis for an ERISA claim, without the relevant comparison point for

assessing excessiveness: fees for comparable funds." Leber, 2014 WL 4851816, at *4;see

Moreno, 2016 WL 5957307, at *4 (denying the motion to dismiss based on the statute of

limitations because "the Complaint explicitly alleges that Plaintiffs did not have knowledge

                                            - 14-
of the comparison of Plan costs and investment performance versus other available

alternatives, comparison to other similarly-sized plans, information regarding other

available share classes, and information regarding separate and collective trusts until

shortly before this suit was filed.... Defendants have not shown that it is clear from the

face ofthe Complaint or any judicially noticed court filings that Plaintiffs actually knew of

the fee or performance data for the comparable alternative funds more than three years

before the commencement of this suit"(quotations, citation, and footnote omitted)).

       The case relied on by Defendants, Young v. General Motors Investment

Management Corporation, 550 F. Supp. 2d 416 (S.D.N.Y. 2008), aff'd, 325 F. App'x 31

(2d Cir. 2009), is not dispositive. The Young court noted "this Circuit has focused on

whether the documents provided to plan participants sufficiently disclosed the alleged

breach of fiduciary duty, not whether individual Plaintiffs actually saw or read the

documents." Id. at 419 n.3. In the instant matter. Plaintiffs do not allege that the investor

class shares with no 12b-l fees were disclosed in the Plans and that they did not see or read

them; rather, they allege the Plans did not disclose the existence of investor class shares

free of 12b-l fees.


       Accordingly, Defendants have not met their burden of showing that the limitations

period started running prior to October 11, 2016, and the Court rejects the statute of

limitations defense, at least at this stage ofthe litigation.

       Motion to Strike Jury Demand


       Defendants also move to strike Plaintiffs' jury demand because they argue the only

relief sought by Plaintiffs is equitable in nature. (Dkt. 16-1 at 32; Dkt. 23 at 9-10). The

                                             - 15-
law surrounding jury trials in ERISA cases is complex. See Great-West Life & Annuity

Ins. Co. V. Knudson, 534 U.S. 204, 213 (2002)("The kind of restitution that petitioners

seek, therefore, is not equitable—^the imposition of a constructive trust or equitable lien on

particular property—but legal—^the imposition of personal liability for the benefits that

they conferred upon respondents."); Healthcare Strategies, Inc. v. ING Life Ins. & Annuity

Co., No. 3:ll-CV-282(JCH), 2012 WL 162361, at *5 (D. Conn. Jan. 19, 2012) CGreat-

West reconfigured the legal landscape ofrestitution, and has been interpreted to permitjury

trials on ERISA claims when such claims are legal rather than equitable in nature."

(quotations and citation omitted)). Defendants have not identified any prejudice that would

result from allowing the jury demand to remain at this stage ofthe litigation. Accordingly,

given the complex nature of the issue and the lack of prejudice to Defendants, the Court

declines to resolve the motion to strike, and instead denies Defendants' motion without

prejudice. See Taupita Inv., Ltd. v. Benny Ping Wing Leung,'Ho. 14 Civ. 9739(PAE),2017

WL 3600422, at *13 (S.D.N.Y. Aug. 17, 2017)("[Tjhis issue is better resolved following

discovery and resolution of any motions for summary judgment....                  The Court

accordingly denies the motion to strike plaintiffs' jury demand without prejudice[.]"); see

also Sullivan, 82 F.3d at 1257 (ruling on a "previously adjourned" motion to strike after

ruling on a motion for summary judgment).




                                            - 16
      Conclusion


      For the foregoing reasons, Defendants' motions to dismiss (Dkt. 10; Dkt. 16) are

denied, and Defendants' motion to strike (Dkt. 16) is denied without prejudice.

      SO ORDERED.




                                                   ELIZABOTH A-r WOLFORD
                                                   Unitedr-Siates District Judge

Dated: August 5, 2019
       Rochester, New York




                                          - 17 -
